EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Justin D. Lee, Reg. No. 68,164 on August 11, 2022.
The claims are presented below in marked up form indicating all Examiner’s amendments. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed July 15, 2022.

Claim 4. Cancelled

Claim 5.  The method of claim 1, wherein tagging the regional information comprises: 
applying a parameter indicating the representative region and a feature extracted from the text data to the tagging model based on the pre-trained artificial neural network to generate an output for tagging the regional information to the text data; and 
tagging the regional information to the plurality of words based on the output.  

Claim 9.  The method of claim 1, wherein determining the representative region comprises: 
extracting an utterance feature from the voice data;
applying the extracted utterance feature to a region classifier based on a second pre-trained artificial neural network to generate an output for determining the representative region of the voice data; and
determining, as the representative region, a region corresponding to a highest value of output values corresponding to a plurality of regions based on the output.

Claim 11.  The method of claim 9, wherein the second artificial neural network is one of a dynamic recurrent neural network (DRNN) or a convolutional recurrent neural network (CRNN).

Claim 13. The method of claim 1, further comprising: 

comparing a first tagging result using the language dictionary with a second tagging result using the tagging model; and 
based on the first tagging result and the second tagging result being different from each other, updating the tagging of the text data based on the second tagging result.


Claim 14.  A computing device comprising: 
an antenna configured to receive voice data for training an acoustic model; and 
a processor configured to generate text data corresponding to the voice data, determine a representative region of the received voice data, tag regional information to a plurality of words included in the generated text data, train the acoustic model using the text data to which the regional information is tagged, and change a parameter of the acoustic model based on the representative region determined from the voice data and the tagged regional information,
wherein tagging the regional information comprises tagging the regional information to the plurality of words using a language dictionary, and
based on a word, to which the regional information is not tagged, existing in the plurality of words as a result of tagging the regional information to the plurality of words using the language dictionary, tagging the regional information to the plurality of words using a tagging model based on a pre-trained artificial neural network.

Claim 16.  A non-transitory computer readable recording medium storing software which when executed by a computer causes the computer to execute a 
receiving voice data for training the acoustic model; 
generating text data corresponding to the voice data; 
determining a representative region of the received voice data;
tagging regional information to a plurality of words included in the generated text data; and 
training the acoustic model using the text data, to which the regional information is tagged, and changing a parameter of the acoustic model based on the representative region determined from the voice data and the tagged regional information, wherein tagging the regional information comprises tagging the regional information to the plurality of words using a language dictionary, and
based on a word, to which the regional information is not tagged, existing in the plurality of words as a result of tagging the regional information to the plurality of words using the language dictionary, tagging the regional information to the plurality of words using a tagging model based on a pre-trained artificial neural network.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s amendments and arguments in the Amendment filed July 15, 2022 (herein “Amendment”), overcome the claims objections set forth in the Non-Final Office Action dated April 22, 2022 (herein “NFOA”). Further, at least claim 1 and new claim 16 were presented in the Amendment to recite the allowable subject matter from claim 12, and thus, placed claims 1 and 16 in condition for allowance. Amendments made in this Examiner’s Amendment to independent claim 14 include all of the subject matter of claim 12 as well and similarly, places claim 14 in condition for allowance. 
Accordingly, independent claims 1, 14 and 16, and claims depending therefrom, are allowed over the cited prior art for the reasons provided on pages 17-18 of the NFOA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 09:30-18:30p, Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656